Nichols, Chief Justice.
On July 29,1976, appellant filed a pleading which he alleges is "in the nature of a writ of error coram nobis” in the Superior Court of Fulton County seeking a new trial and other appropriate relief on the ground of newly discovered evidence. The trial court considered this motion on October 21, 1976, and denied it by an order signed and filed on October 29,1976. The appellant filed a motion for rehearing on November 24, 1976. The trial court denied this motion the same day. The appellant finally filed his notice of appeal in the trial court on December 22, 1976.
The appeal must be dismissed as the notice of appeal was not filed within the statutory 30-day period following the order of the trial court. A motion for a rehearing of an order denying a motion of the type filed by the appellant in this case is not one of the three motions set out in Code Ann. § 6-803 which automatically toll the 30-day filing period. Accordingly, the appeal must be dismissed as untimely filed.

Appeal dismissed.


All the Justices concur.